Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 1 of 12 PageID #: 303



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THOMAS F. SMITH,

                 Plaintiff,

v.                                            CIVIL ACTION NO. 1:20CV54
                                                    (Judge Keeley)

THE CITY OF PENNSBORO,
a West Virginia Municipal
Corporation, and R.T. DAVIS,

                 Defendants.

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]

     In this civil rights action, the Plaintiff, Thomas Smith

("Smith"),   alleges    that   the   Defendant,   R.T.   Davis   ("Officer

Davis"), used excessive force to unlawfully arrest and imprison

him. He further avers that the Defendant, the City of Pennsboro

("Pennsboro"), is liable for Officer Davis’s conduct. Smith filed

his Second Amended Complaint on August 28, 2020, seeking relief

under 18 U.S.C. § 1983 and the Constitutions of the United States

and the State of West Virginia (Dkt. No. 36). On September 8, 2020,

pursuant to Federal Rule of Civil Procedure 12(b)(6), Pennsboro

moved to dismiss the claim against it in the Second Amended

Complaint (Dkt. No. 37). During a scheduling conference on January

7, 2021, after hearing oral argument, the Court GRANTED Pennsboro's

motion (Dkt. No. 37) and DISMISSED Count III of the Second Amended

Complaint WITH PREJUDICE.
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 2 of 12 PageID #: 304
SMITH V. PENNSBORO ET AL                                        1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
                          I. BACKGROUND

     On March 29, 2018, as Smith drove through Pennsboro, he

noticed that he was being followed by Officer Davis, Pennsboro’s

Chief of Police (Dkt. No. 36 ¶¶ 6-7, 12). 1 Smith became anxious

and eventually pulled off to the side of the road. Id. at ¶¶ 13-

15. Officer Davis also pulled off the road, parked behind Smith,

and remained in his police cruiser. Id. at ¶ 16. When Smith got

out of his vehicle and approached Officer Davis to inquire why he

was being followed, Officer Davis “became enraged.” Id. at ¶¶ 17-

19. A heated exchange followed, during which Smith stated that

Officer Davis was harassing him by following him for no reason.

Id. at ¶¶ 20-22. Smith’s statement prompted Officer Davis to get

out of his cruiser and grab for Smith. Id. at ¶ 23. Smith avoided

Officer Davis and requested that the rest of their interaction be

recorded on video.     Id. at ¶¶ 23-24.

     Smith and Officer Davis then moved to the front of Davis’s

cruiser. Id. at ¶ 25. According to Smith, Officer Davis requested

to see his driver’s license, but when Smith reached for it, Officer

Davis grabbed his firearm and told Smith to put his hands in the

air. Id. at ¶¶ 26-27. Officer Davis then “grabbed [Smith’s] shirt


1 The facts are taken from the Second Amended Complaint and are
construed in the light most favorable to Smith. See De'Lonta v.
Johnson, 708 F.3d 520, 524 (4th Cir. 2013).

                                     2
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 3 of 12 PageID #: 305
SMITH V. PENNSBORO ET AL                                            1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
between his shoulder blades with his right hand, pushed him toward

the police cruiser, and placed handcuffs on his left wrist.” Id.

at ¶ 28.

     Smith informed Officer Davis that his right rotator cuff was

torn and requested that the officer carefully place the handcuffs

on his right wrist. Id. at ¶ 29. Instead, Officer Davis “violently

jerked [Smith’s] right arm in an upward motion” and separated his

arms behind his back before “slamm[ing] them together,” causing

Smith extreme pain. Id. at ¶¶ 30-31. Smith also informed Officer

Davis that he would be injured if placed in the backseat of the

cruiser    because   the   area   was       too   small   to   accommodate   his

prosthetic leg. Id. at ¶¶ 9-10, 34-35. Officer Davis ignored this

warning, “slammed” him into the side of the cruiser, cursed at

him, and “shoved” him into the backseat of the cruiser, causing

Smith “extreme pain and discomfort.” Id. at ¶¶ 36-37.

     Officer Davis then charged Smith with Impeding Training, 2

Obstructing an Officer, and Disorderly Conduct. Id. at ¶ 39. After

these charges were dismissed on January 22, 2019, Officer Davis

ordered that Smith be “re-arrested on the same charges.” Id. at ¶¶



2 Smith’s criminal complaint attached to Pennsboro’s motion to
dismiss lists “impeding training” among his charges, but the
Criminal Judgment Order states “impeding traffic” (Dkt. Nos. 37-
2, 37-5 at 1).

                                        3
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 4 of 12 PageID #: 306
SMITH V. PENNSBORO ET AL                                          1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
40-41. These charges were later dismissed on May 28, 2019. Id. at

¶ 42.

     Based on these facts, Smith has asserted three causes of

action (Dkt. No. 36). Count I alleges a § 1983 claim of excessive

force against Officer Davis. Count II states false arrest and false

imprisonment claims against Officer Davis. Count III asserts that,

under Monell v. Department of Social Services, 436 U.S. 658 (1978),

Pennsboro is liable for Officer Davis’s bad conduct.

                           II. LEGAL STANDARD

     A defendant may move to dismiss a complaint under Federal

Rule of Civil Procedure 12(b)(6) on the ground that it does not

“state a claim upon which relief may be granted.” When reviewing

the sufficiency of a complaint, the district court “must accept as

true all of the factual allegations contained in the complaint.”

Anderson v. Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007)

(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). “While a

complaint . . . does not need detailed factual allegations, a

plaintiff’s    obligation     to   provide     the    ‘grounds’     of   his

‘entitle[ment]    to    relief’    requires    more    than   labels     and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S. 544,

555 (2007) (internal citation omitted). A court is “not bound to



                                     4
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 5 of 12 PageID #: 307
SMITH V. PENNSBORO ET AL                                        1:20CV54

               MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
accept as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

     To be sufficient, “a complaint must contain ‘enough facts to

state a claim to relief that is plausible on its face.’” Anderson,

508 F.3d at 188 n.7 (quoting Twombly, 550 U.S. at 547). “A claim

has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

                             III. DISCUSSION

     Smith has failed to state a municipal liability claim against

Pennsboro   based    on   his   failure   to   plead    sufficient    facts

establishing (1) that Officer Davis was a “final policymaker” for

Pennsboro, or (2) that Pennsboro had any policy or custom that

caused his alleged constitutional deprivations.

                                    A.

     Title 42 U.S.C. § 1983 provides a remedy for those who suffer

a “deprivation of any rights, privileges, or immunities secured by

the Constitution and laws” by one acting “under color of any

statute, ordinance, regulation, custom, or usage, of any State.”

Municipalities may be sued directly under § 1983 for monetary

relief where the alleged unconstitutional act stems from the

actions of a final policymaker or an established municipal policy.

                                     5
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 6 of 12 PageID #: 308
SMITH V. PENNSBORO ET AL                                                      1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
Monell, 436 U.S. at 690; Santos v. Frederick Cty. Bd. Of Comm’rs,

725 F.3d 451, 470 (4th Cir. 2013) (citing Pembaur v. City of

Cincinnati, 475 U.S. 469, 480 (1986)). This “ensures that the

municipality is ‘responsible’ for the alleged violations of a

plaintiff’s constitutional rights.” Id.

                                            B.
       A municipality may be liable under § 1983 for a single

unconstitutional       act     or    decision      by    its     final    policymaker.

Pembaur, 475 U.S. at 470. However, “courts must distinguish between

mere   policymaking      and    final       policy      making    authority        because

liability     only   attaches        to    final     policy      making    authority.”

Armstrong v. City of Greensboro, 190 F. Supp. 3d 450, 474 (M.D.N.C.

2016) (citing Riddick v. School Bd. Of City of Portsmouth, 238

F.3d 518, 523 (4th Cir. 1987)). A “final policymaking official”

has the responsibility and authority to implement final municipal

policy with respect to a particular course of action. Pembaur, 475

U.S. at 482-83; see also, Spell v. McDaniel, 824 F.2d 1380, 1386

(4th Cir. 1987) (“‘[P]olicymaking authority’ implies authority to

set    and   implement    general         goals    and    programs       of   municipal

government,    as    opposed        to    discretionary        authority      in   purely

operational aspects of government.”).

       Smith’s Second Amended Complaint contains only conclusory

allegations    about     Officer         Davis’s   role     as    Pennsboro’s       final

                                            6
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 7 of 12 PageID #: 309
SMITH V. PENNSBORO ET AL                                         1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
policymaker. For example, it merely alleges that, “as the Chief of

Police[,] Officer Davis is the ‘policymaker’ with respect to

[Pennsboro’s] Police department/law enforcement agency” (Dkt. No.

36 at ¶¶ 55-56). It then concludes that “Pennsboro, through its

policymaker [Officer Davis,] is liable for [Smith’s] harms.” Id.

at ¶ 61. Smith claims only that, by virtue of Officer Davis’s

position, he is Pennsboro’s policymaker. He does not allege that

Pennsboro designated its Chief of Police as a final policymaker.

Nor does he explain how Pennsboro vested policymaking authority in

Officer Davis, or, if it did, the bounds of such delegation. These

threadbare   recitations    of    a   municipal   liability   claim   cannot

withstand Pennsboro’s motion to dismiss.

     Smith also fails to designate Officer Davis as a “final

policymaker.” The Second Amended Complaint refers to him only as

a “policymaker.” (Dkt. No. 56); Riddick, 238 F.3d at 523. In

response to Pennsboro’s motion to dismiss, Smith argues that West

Virginia Code § 8-14-3 grants chiefs of police the authority to

arrest   individuals,    and     therefore   Officer   Davis’s   decisions

regarding arrests and law enforcement policy therefore are final

policymaking decisions for which Pennsboro may be held liable (Dkt.

No. 46 at 2-3). 1


1Pennsboro urges the Court not to consider Smith’s reliance on W.
Va. Code § 8-14-3 as he did not include this allegation in the
                                       7
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 8 of 12 PageID #: 310
SMITH V. PENNSBORO ET AL                                        1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
     Smith’s reliance on § 8-14-3 is misplaced. This statute

outlines the “powers, authority, and duties of law enforcement

officials” and describes the various responsibilities of police

officers, fire marshals, and sheriffs. W. Va. Code § 8-14-3. In

relevant part, it permits a chief of police and any member of a

municipal police department, any municipal sergeant, any municipal

fire marshal, and any deputy sheriff to effectuate arrests. Under

Smith’s   interpretation,     each   Pennsboro    police   officer,    fire

marshal, and sheriff would be a final policymaker, and any arrest

by them would be a final policymaking decision for which Pennsboro

could be held liable. As this obviously cannot be, his argument

that Officer Davis created municipal policy by arresting Smith

falls of its own weight. Officer Davis was not a final policymaker,

nor did he create a final municipal policy when he arrested Smith.

Rather, he exercised his individual discretion in carrying out his

duties as a police officer. Spell v. McDaniel, 824 F.2d at 1386.

     Moreover, § 8-14-1 specifically limits the decision-making

authority of any municipal chief of police by subjecting municipal

police forces “to the authority, control and discipline of the

administrative authority.” Pennsboro Municipal Ordinance § 2-202




Second Amended Complaint (Dkt. No. 50 at n. 2). In fairness, to
Smith, however, the Court has addressed his argument.

                                     8
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 9 of 12 PageID #: 311
SMITH V. PENNSBORO ET AL                                                        1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
also places Pennsboro police officers under the “control of the

Mayor” (Dkt. No. 44 at 3). Pursuant to this statutory guidance,

Officer          Davis’s    policymaking      authority       is    limited      by     both

Pennsboro’s administrative agency and mayor. Because his decisions

are subject to review, he cannot be classified as a “final”

policymaker. Even assuming that, as Chief of Police, Officer Davis

possessed authority to establish policy for his own department,

there       is    no   evidence     that    such    authority       permitted         him   to

promulgate municipality-wide policy. Based on this, Smith has

failed       to    plausibly      allege     that   Officer        Davis   is     a    final

policymaker whose decisions could subject Pennsboro to municipal

liability.

                                             C.
       Smith also has failed to plead the existence of any official

policy or custom that caused his injuries. A municipality may be

liable under § 1983 when the constitutional deprivation arises

from    a    “policy       statement,      ordinance,      regulation,     or     decision

officially         adopted    and   promulgated       by    that    body’s      officers.”

Monell, 436 U.S. at 690. “[A] municipality is subject to Section

1983 liability only when its policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to

represent         official    policy,      inflicts     the   plaintiff's        injury.”

Santos, 725 F.3d at 470. Here, Smith has identified no policy

                                              9
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 10 of 12 PageID #: 312
SMITH V. PENNSBORO ET AL                                            1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
enacted by Pennsboro’s legislative body or promulgated by someone

with final policymaking authority that caused Smith’s injuries.

     Municipal liability may also arise from an informal custom,

or “relevant practice so widespread as to have the force of law,

though not formally approved by a legislative body.” Bd. of the

Cnty. Comm'rs v. Brown, 520 U.S. 397, 403 (1997). A custom can

include “a municipality’s failure to hire, train, supervise, and

discipline its employees,” but only if the plaintiff demonstrates

that the municipality was “deliberately indifferent toward the

constitutional rights at stake.” Nutter v. Mellinger, 2020 WL

401790, *3 (S.D.W. Va. 2020) (citing City of Canton v. Harris, 489

U.S. 378, 379 (1989)). However, a single incident of alleged

unconstitutional conduct is insufficient to plead a custom under

Monell See Mull v. Griffith, 2019 WL 5295189, at *6 (N.D. W. Va.

2019)   (“[T]here    must   be    ‘numerous    particular      instances’    of

unconstitutional     conduct     in   order   to   establish    a   custom   or

practice”).

     Smith has alleged that Officer Davis had “a custom, pattern

and practice of committing unlawful acts of violence” (Dkt. No. 36

at ¶ 58). He also has asserted, that because Officer Davis was the

Chief of Police, Pennsboro knew of his unlawful acts and “adopted

a policy to ratify [Officer Davis’s] actions.” Id. at ¶¶ 67-68.

But again, Smith has failed to include any factual support for

                                      10
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 11 of 12 PageID #: 313
SMITH V. PENNSBORO ET AL                                         1:20CV54

                MEMORANDUM OPINION AND ORDER GRANTING
         THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
          OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
these    allegations. To demonstrate Officer Davis’s alleged

propensity for violence, Smith refers only to the facts surrounding

his own arrest and Officer Davis’s arrests of Ernest and Anita

Owens, as pleaded in Owens v. Pennsboro, 1:20CV55. Notably, Officer

Davis did not arrest the Owenses until one year after he arrested

Smith.

     Smith identifies no other instances of violence by Officer

Davis. Nor does he explain how Officer Davis’s status as Chief of

Police would impute knowledge of his alleged misdeeds to Pennsboro,

or how Pennsboro had notice of a pattern of unlawful conduct.

Therefore, this single incident of alleged unlawful conduct by

Officer Davis is insufficient to establish that Pennsboro was

deliberately indifferent to Smith’s constitutional rights or that

it had adopted a custom of ratifying Officer Davis’s alleged

unlawful conduct. Mull, 2019 WL 5295189 at *6.

                              IV. CONCLUSION

     The Court GRANTS Pennsboro’s motion to dismiss (Dkt. No. 37)

and DISMISSES WITH PREJUDICE Count III of Smith’s Second Amended

Complaint (Dkt. No. 36).

     It is so ORDERED.




                                     11
Case 1:20-cv-00054-IMK Document 61 Filed 02/09/21 Page 12 of 12 PageID #: 314
SMITH V. PENNSBORO ET AL                                         1:20CV54

              MEMORANDUM OPINION AND ORDER GRANTING
       THE CITY OF PENNSBORO’S MOTION TO DISMISS COUNT III
        OF SMITH’S SECOND AMENDED COMPLAINT [DKT. NO. 37]
     The Clerk SHALL enter a separate judgment order in favor of

Pennsboro and transmit copies of both Orders to counsel of record.

DATED: February 9, 2021.

                                       /s/ Irene M. Keeley
                                       IRENE M. KEELEY
                                       UNITED STATES DISTRICT JUDGE




                                     12
